


Exhibit 10.1




INDEMNIFICATION AGREEMENT
 

 
This Indemnification Agreement (“Agreement”) is made and entered into as of the
11th day of February, 2010, by and between Georgette R. George, (“Director”) and
the Summit Financial Group, Inc. (the “Company”).


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is reasonable, prudent, and necessary for the Company contractually to
obligate itself to indemnify the Director to the fullest extent permitted by law
in order to induce the Director to serve or continue to serve the Company as a
member of the Company’s Board as well as to induce the Director to serve or
continue to serve to the extent applicable, as an officer, director, trustee,
member or agent of another corporation, partnership, joint venture, trust,
council, advisory committee or other enterprise (including employee benefit
plans) or other official of organizations with which the Company may have a
contractual or other relationship, free from undue concern that he will not be
so indemnified; and


WHEREAS, Section X, Item I of the Company’s Amended and Restated Articles of
Incorporation, dated May 10, 2006 (the “Articles”), contractually obligates the
Company to indemnify current and former officers and directors of the Company in
connection with their service for the Company and service to the extent
applicable, as an officer, director, trustee, member or agent of another
corporation, partnership, joint venture, trust, council, advisory committee or
other enterprise (including employee benefit plans) on behalf of or for the
benefit of the Company; and


WHEREAS, this Agreement is a supplement to and in furtherance of the Company’s
Amended and Restated Articles of Incorporation and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefore, nor to
diminish or abrogate any rights of the Director thereunder; and


WHEREAS, the Director is willing to serve, to continue to serve, and take on
additional service for, or on behalf of, the Company on the condition that he be
so indemnified as set forth herein.


NOW, THEREFORE, in consideration of the promises and the covenants in this
Agreement, and intending to be legally bound, the Company and the Director do
hereby covenant and agree as follows:


1.  
Recitals.  The recitals set forth above are acknowledged by the parties to this
Agreement to be true and correct and are incorporated in this Agreement by this
reference.



2. 
Contractual Indemnification Obligations.  The parties expressly agree that the
Company will indemnify and advance expenses to the Director to the fullest
extent permitted by law, and that the Company’s obligations to indemnify and
advance expenses to the Director as set forth in this Agreement and in the
Articles are contractual and that such obligations may not be terminated or
amended without the prior written consent of both the Director and the Company.

 

 
IN WITNESS WHEREOF, and intending to be legally bound hereby the parties have
executed this Agreement as of the date first above written.




/s/Georgette R. George
_____________________________________                                                                                     Summit
Financial Group, Inc.
Director




              By:  /s/ H. Charles  Maddy III
                  Its: Chief Executive Officer_

